Citation Nr: 0726784	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  01-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
14, 1982, for the assignment of a 10 percent rating for 
Grave's disease.

2.  Entitlement to an increased disability rating for Grave's 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of 2001 rating decisions of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

At the May 2002 Board hearing, the veteran, through his 
representative, raised a claim of clear and unmistakable 
error in the March 1970 rating decision.  This matter is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  In March 1970, the RO decreased the rating for Grave's 
disease from 10 percent to zero percent effective June 1, 
1970.  That rating decision was not appealed. 

2.  Thereafter, the veteran took no action with respect to 
his Grave's disease until April 1999, when he filed an 
informal claim seeking compensable evaluation for Grave's 
disease.

3.  Rating decisions issued after April 1999 resulted in the 
assignment of a 10 percent rating for Grave's disease, 
effective September 14, 1982, based on review of additional 
VA clinical records secured after April 1999.  

4.  The record does not reflect any claim, formal or 
informal, concerning Grave's disease, filed between March 
1970 and September 14, 1982; nor does it include evidence 
between those dates on which the Board can determine whether 
criteria for any compensable rating were met before September 
14, 1982.        


5.  The veteran's Grave's disease residuals do not include 
heart disease as the predominant disability; nor is 
ophthalmopathy the sole or only residual.

6.  Before December 6, 1996, the veteran's Grave's disease is 
not shown to have been more disabling than as manifested by 
hyperthyroidism that is moderate or postoperative with 
tachycardia which may be intermittent, and tremor; or by 
moderate hypothyroidism with fatigability.  

7.  As of December 6, 1996, the veteran's Grave's disease is 
shown to be no more disabling than as manifested by residual 
hypothyroidism and intermittent complaints of fatigability, 
constipation, and mental sluggishness, but not tachycardia, 
tremor, and increased pulse pressure or blood pressure 
determined to be manifestations of Grave's disease.  


CONCLUSIONS OF LAW

1.  The March 1970 rating decision that assigned a zero 
percent rating for Grave's disease effective June 1, 1970, is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971).

2.  The criteria for an effective date earlier than September 
14, 1982, for the assignment of a 10 percent rating for 
Grave's disease, are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an increased rating for Grave's disease 
are not met before June 6, 1996.  38 U.S.C.A. §§ 1155, 
5110(g) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.119, Diagnostic Codes 7900, 7903 (1995).   

4.  The criteria for an increased rating of 30 percent, but 
not higher, for Grave's disease are met, effective June 6, 
1996.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.119, Diagnostic Codes 7900, 7903 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1968, the RO issued a memorandum rating decision 
for hospital or treatment purposes granting service 
connection for anxiety reaction.  Then, in December 1968, the 
RO issued a rating decision in an original claim for 
compensation.  On the basis of all the evidence of record, it 
was determined that the veteran's treatment in service was 
essentially the same as his treatment and symptomatology in 
his VA hospitalization from September 1968 to October 1968. 
Service connection was granted for Grave's disease, formerly 
diagnosed as anxiety reaction, and the following ratings were 
assigned: 10 percent from January 21, 1968; 100 percent from 
September 25, 1968 on the basis of hospitalization pursuant 
to 38 C.F.R. § 4.29; and 10 percent from November 1, 1968.             

In February 1970, the veteran underwent a VA compensation and 
pension (C&P) examination, which resulted in a diagnosis of 
"Grave's disease, old, by history, apparently adequately 
treated by I-131, October, 1968."  Based on that evidence, 
in March 1970, the RO assigned a noncompensable rating from 
June 1, 1970, and the veteran was so informed in March 1970.  

Thereafter, the record reflects no communication from the 
veteran or a representative or agent concerning Grave's 
disease until April 29, 1999, when the veteran filed an 
informal claim seeking compensation for a "service connected 
thyroid condition."  He then filed a VA Form 21-526 in May 
1999.  Thereafter, VA clinical records were associated with 
the claims file.  Even though service connection is -- and 
was, in October 1999 -- in effect for Grave's disease, the 
October 1999 rating decision denied service connection for a 
thyroid condition, although it listed Graves Disease, rated 
10 percent from November 1968, as a service-connected 
disability.  On October 12, 1999, the veteran was notified of 
the decision to deny service connection for "thyroid 
condition" and other disabilities, and of his appeal rights.  

Then, on October 25, 2000, the veteran filed a claim 
specifying that he is seeking a compensable rating for 
Grave's disease.  In a May 2001 rating decision, the RO 
stated that the 10 percent rating for Grave's disease is 
continued, and so informed the veteran by a letter dated May 
17, 2001.  The veteran responded in May 2001 with a notice of 
disagreement (NOD) "with your decision to keep me at 10% SCD 
for Compensation."  In his May 2001 response, he also noted 
that he had not received compensation since June 1970 and 
asked the RO to correct "a tremendous ADMINISTRATIVE ERROR" 
by paying benefits back to June 1970, "when they stopped."  
In August 2001, the RO identified clear and unmistakable 
error (CUE) in its October 1999 rating decision denying 
service connection for a thyroid condition and not addressing 
the claim for increase in the service-connected Graves 
disease, and assigned a 10 percent rating effective April 30, 
1999.  The veteran was informed of this action by letter 
dated August 14, 2001.  A statement of the case concerning 
the evaluation of his Graves disease, in response to his May 
2001 NOD, was also issued on August 14, 2001.

The veteran responded in August 2001 by continuing to 
disagree with the 10 percent disability evaluation and filing 
a NOD with the effective date assigned in the August 2001 
rating decision.  Following further evidentiary development 
conducted consistent with the Board's September 2003 remand 
order, in July 2004, the RO assigned an effective date of 
March 18, 1983, for the assignment of a 10 percent rating for 
Grave's disease, consistent with 38 C.F.R. § 3.157(b)(1).  
Then, on further review of VA clinical records, the RO 
assigned an earlier effective date of September 14, 1982, for 
the 10 percent rating based on its review of VA clinical 
records.  See July 28, 2006 Rating Decision and Supplemental 
Statement of the Case (SSOC).  

I.  Earlier Effective Date

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless expressly 
provided otherwise, the effective date of an award, whether 
based on an original claim or a claim reopened after final 
adjudication, is "fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

In light of the foregoing law, in evaluating this claim, the 
Board necessarily must take into consideration that, after 
the March 1970 rating decision assigning a zero percent 
rating for Grave's disease was issued, there is no evidence 
of communication from the veteran or a representative or 
agent that could be construed as expression of disagreement 
with the March 1970 rating decision, or more generally, about 
the extent of Grave's disease, until April 1999, when the 
veteran filed an informal claim seeking compensation based on 
his "thyroid condition," which eventually gave rise to the 
present appeal on both the earlier effective date issue and 
the increased rating claim discussed in Section II below.  At 
no time between March 1970 and April 1999 did the veteran 
himself report that his Grave's disease or thyroid problem 
has worsened, or dispute any effective date assigned.  

Nonetheless, an informal claim may be deemed to have been 
filed based on VA clinical records (38 C.F.R. § 3.157(b)(1)), 
and review of additional VA clinical records during this 
appeal resulted in an effective date in September 1982 for 
the 10 percent rating.  The Board has considered whether, in 
light of earlier effective date provisions and 38 C.F.R. 
§ 3.157(b)(1), the record might provide a basis for an 
effective date even earlier than that, but finds none.  On 
this point, during this appeal, the veteran indicated that 
any medical care for his thyroid problems after active duty 
was provided at VA medical facilities (either at Long Beach 
or Loma Linda, California).  Evidentiary development 
undertaken based on that report resulted in a determination 
that there exist no VA clinical records dated from 1970, 
before 1982.  In the absence of a record of VA treatment for 
the 
service-connected disability before September 14, 1982, the 
Board does not find an informal claim before September 14, 
1982 for the purposes of this earlier effective date claim.  

Moreover, without post-service clinical evidence of 
treatment, whether from VA or non-VA sources, before 
September 14, 1982, the Board is unable to conclude that 
criteria for a 10 percent rating were met earlier.  Even if 
such records were now before the Board, the effective date 
provisions would require that the effective date be assigned 
based on later of two dates - the date on which entitlement 
arose or the date of filing of a claim.  In this connection, 
the Board is aware of the veteran's argument to the effect 
that a compensable rating should be retroactive to June 1970 
because he had used medication for the disability since 1968, 
and to support that contention, he submitted multiple copies 
of the August 20, 2001 note authored by Dr. Jenkins (VA), who 
said: "I first saw the patient on AUG 17, 1999 . . . [h]e 
has required thyroid supplement since 1969."  Dr. Jenkins, 
who did not begin treating the veteran until 1999, apparently 
intended to memorialize history of prior events associated 
with Grave's disease as told by the veteran.  The veteran 
certainly is competent to inform a doctor of his recollection 
of his prior treatment for his service-connected disability.  
However, neither his competence to report such history, nor 
information that he had taken thyroid supplements before a 
certain date, is the material, dispositive issue for the 
purposes of deciding this earlier effective date claim.  What 
would be needed, here, is evidence that an increase in 
disability precedes the claim by a year or less, so that an 
effective date of increase could be assigned from the date 
that the increase is shown to have occurred (date entitlement 
arose).  See 38 C.F.R. § 3.400(o)(1).  If an increase in 
disability precedes the claim by more than a year, the 
effective date is the date that the claim is received (date 
of claim).  See 38 C.F.R. § 3.400(o)(2).

Therefore, the Board does not find that an effective date 
earlier than September 14, 1982, is warranted for the 
assignment of a 10 percent rating for Grave's disease, 
consistent with 38 C.F.R. § 3.400 provisions.  

II.  Increased Rating

Based on the claim adjudication history as discussed above, 
the Board considers whether the record supports a higher 
rating from September 14, 1982, forward, even though the 
genesis of the instant appeal was the veteran's April 1999 
filing.  Evaluating the increased rating claim from that 
perspective would be consistent with claim adjudication 
history since April 1999.  As noted, those actions culminated 
in the assignment of a 10 percent rating since September 14, 
1982, consistent with 38 C.F.R. § 3.157(b)(1) provisions, 
which provide that informal increased rating claims may be 
based on VA clinical records.           


The veteran's Grave's disease is currently evaluated under 
Diagnostic Code 7900 (hyperthyroidism).  See 38 C.F.R. 
§ 4.119 (endocrine system) (2006).  Rating criteria for 
endocrine system disabilities were amended effective June 6, 
1996.  See 61 Fed. Reg. 20,446 (May 7, 1996).  The Board 
considers pre-amended and current Section 4.119 criteria to 
evaluate this claim.        
   
Pre-amended Diagnostic Code 7900 (see 38 C.F.R. § 4.119 
(1981, 1995)) assigned a 100 percent rating for pronounced 
hyperthyroidism; with thyroid enlargement, severe 
tachycardia, increased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assay) with marked nervous, 
cardiovascular, or gastrointestinal symptoms; muscular 
weakness and loss of weight; or postoperative with poor 
results, the symptoms under "pronounced" persisting.  A 60 
percent rating was assigned for severe hyperthyroidism, with 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 30 percent rating was assigned for moderately 
severe hyperthyroidism, with history shown under "severe," 
but with reduced symptoms; or postoperative, with tachycardia 
and increased blood pressure or pulse pressure or moderate 
degree and tremor.  Note (1) directs that if disease of the 
heart predominates, the disability should be rated as 
hyperthyroid heart disease under Diagnostic Code 7008.  
Note (2) directs that if ophthalmopathy only exists, the 
disability should be evaluated under impairment of field 
vision Diagnostic Code 6080, diplopia Diagnostic Code 6090, 
or central visual acuity Diagnostic Codes 6061-6079.  
Note (3) provided that where continuous medication is 
required for control of hyperthyroidism, a minimum rating of 
10 percent is assigned.         

Current Diagnostic Code 7900 assigns a 100 percent rating for 
thyroid enlargement, tachycardia (more than 100 beats per 
minute), eye involvement, muscular weakness, loss of weight, 
and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  It provides a 60 percent rating 
for Emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure, and a 30 percent 
rating with evidence of tachycardia, tremor, and increased 
pulse pressure or blood pressure.  Note (1) provides that, if 
heart disease is the predominant finding, then the disability 
is to be evaluated as hyperthyroid heart disease (Diagnostic 
Code 7008) if doing so would result in a higher rating than 
using the criteria in Diagnostic Code 7900.  Note (2) 
provides that, if ophthalmopathy is the sole finding, then to 
evaluate the disability as impairment of field vision 
(Diagnostic Code 6080); diplopia (6090); or impairment of 
central visual acuity (6061-6079).   

Although the veteran's disability consistently has been 
evaluated under Diagnostic Code 7900 (hyperthyroidism), 
Diagnostic Code 7903 (hypothyroidism), former and current, 
also are considered, as evident in the July 2004 SSOC, as 
recent clinical records do show clinical finding of 
hypothyroidism.  See, e.g., August 2001 note of Dr. Jenkins 
and July 2006 C&P examination report.  

Pre-amended Diagnostic Code 7903 assigned the next higher 30 
percent rating with moderately severe hypothyroidism, 
manifested by sluggish mentality and other indications of 
myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  The Note to the Code 
provides that where continuous medication is required for 
control of hypothyroidism, a minimum 10 percent rating is to 
be assigned.  Current Diagnostic Code 7903 assigns a 30 
percent rating with evidence of fatigability, constipation, 
and mental sluggishness.          

First, the clinical evidence does not indicate that the 
veteran has ophthalmopathy as the only or sole finding as a 
residual or complication of Grave's disease, although 
refractive error, NOS [not otherwise specified], is noted as 
a diagnosis in recent VA clinical records.  (Note that 
refractive error is commonly recognized as a congenital or 
developmental condition, and, absent evidence of aggravation 
by superimposed disease or injury, service connection cannot 
be had for that condition.  See 38 C.F.R. § 3.303(c) (2006); 
VAOPGCPREC 82-90 (July 18, 1990).)  Also, it appears that 
ophthalmopathy associated with Grave's disease has been 
considered, but ruled out as the only or sole finding 
associated with that disease.  See October 20, 2000 eye 
consult (VA Dr. Jenkins); May 2001 VA C&P examination report.  
Therefore, the Board does not evaluate this claim based on 
eye disability codes in Part 4, under either the pre-amended 
or current codes.  See Notes (2) to Diagnostic Codes 7900 
(1995, 2006).    

Second, the Board also finds that the evidence does not 
indicate that heart disease is the predominant disability as 
a complication or residual of the service-connected thyroid 
condition.  Therefore, the Board finds that evaluation under 
Diagnostic Code 7008 (see Notes (1), Diagnostic Code 7900 
(1995, 2006)) is not warranted.  

The veteran has been treated for hypertension, and that is 
particularly evident based on VA clinical records dated 
within the last several years.  However, such evidence does 
not demonstrate tachycardia, tremor, and increased pulse 
pressure or blood pressure deemed manifestations associated 
with Grave's disease.  See Note (1), Diagnostic Code 7900 
(2006).  Nor does the evidence since 1982 show postoperative 
hyperthyroidism, tachycardia and increased blood pressure or 
pulse pressure of moderate degree and tremor or moderately 
severe hyperthyroidism with history of symptoms to a lesser 
degree than as associated with "severe" hyperthyroidism.  
Diagnostic Code 7900, Diagnostic Code 7900 (1995), criteria 
for 30 and 60 percent ratings.  Even as recently as in July 
2006, a VA C&P examiner noted that the veteran has regular 
heart rhythm and beat, and no thyromegaly, thyroid bruits, or 
tremors; evidence before then does not contradict these 
findings.  Hypothyroidism was diagnosed.  Further, another 
C&P examiner said, in May 2001, that T4 and T3 levels and TSH 
levels are normal; that there is no evidence of hand tremors; 
and that the appropriate diagnosis is residual 
hypothyroidism.  

Consistent with the C&P examiners' diagnosis of 
hypothyroidism are clinical records dated within the last 
several years that consistently document active diagnosis of 
residual hypothyroidism, which is evaluated under Diagnostic 
Code 7903, as opposed to Diagnostic Code 7900, which evaluate 
the disability based in significant part on cardiovascular 
manifestations, particularly for 10, 30, and 60 percent 
ratings, whether under pre-amended or current criteria.  See 
May 2001 and July 2006 C&P examination reports.  
Hyperthyroidism is not shown as a recent diagnosis in VA 
clinical records dated within the last several years.  
Similarly, VA clinical records dated as long ago as in the 
early 1980s, late 1980s, and in the mid-1990s consistently 
and overwhelmingly show diagnoses of hypothyroidism, or 
history of hypothyroidism.  Importantly, in May 2001, a C&P 
examiner said that there is "no evidence of hyperthyroidism, 
such as evidence of lid retraction, lid lag or 
exophthalmus."  And evidence dated before that does not 
document clinical impression or diagnosis contrary to the 
conclusion given in May 2001.  Nor do they document clinical 
impression of muscular weakness, sympathetic nervous system 
manifestations, marked emotional instability, or 
gastrointestinal symptoms along with evidence of other 
manifestations consistent with criteria for ratings even 
higher than 30 percent, under pre-amended and current 
Diagnostic Code 7900.      

Also, concerning Diagnostic Code 7900, the Board notes that 
one of the criteria, at least for a total rating, is loss of 
weight.  The VA clinical records dated within the relevant 
time period reflect numerous weight measurements, and there 
seem to be some fluctuations in weight; the veteran reported 
that he has been attempting to lose weight and has tried diet 
aids in this attempt.  But the weight of the evidence, 
particularly the consistent diagnosis of hypothyroidism 
(Diagnostic Code 7903) over the years and other negative 
evidence aforementioned, would not support a higher rating 
under Diagnostic Code 7900 (hyperthyroidism) because there 
has been some fluctuation in weight.  

Based on the foregoing, the evidence strongly indicates that 
the veteran's disability is most appropriately rated under 
the Diagnostic Code for hypothyroidism (7903).  However, with 
respect to the former Diagnostic Code 7903, the evidence must 
demonstrate moderately severe disability manifested by 
sluggish mentality and other indications of myxedema, with 
decreased levels of circulating thyroid hormones to warrant a 
30 percent rating.  Such evidence is not shown.  

The veteran has complained of fatigue (note that fatigue is a 
manifestation that is deemed moderate hypothyroidism 
consistent with a 10 percent rating under pre-amended 
Diagnostic Code 7903), mental sluggishness, and constipation.  
To the extent those complaints are memorialized in the 
clinical records in and after the early 1980s, most of those 
complaints are shown in clinical records dated in and after 
the late 1990s.  VA clinical records dated within the last 
few years show constipation included in a list of numerous 
active medical problems.  And, although sporadic, VA clinical 
records dated around the late 1990s forward do reflect 
several reports of intermittent sluggishness, fatigue, and 
constipation.  Further on this point, the Board has 
considered the July 2006 C&P examination report, which 
memorializes the veteran's report that he has easy 
fatigability, sleepiness, and low energy level.  Also, in May 
2002, the veteran testified that he feels weak and sluggish.  
See p. 7, hearing transcript.  

Therefore, resolving reasonable doubt (38 C.F.R. § 4.3 
(2006)), the Board concludes that an increased rating of 30 
percent is warranted under Diagnostic Code 7903 (2006) on the 
basis of the presence of fatigability, constipation, and 
mental sluggishness.  The weight of the evidence does not, 
however, support even higher ratings of 60 percent or total, 
without clinical evidence of more severe manifestations, 
e.g., muscular weakness or mental disturbance deemed 
associated with hypothyroidism and Grave's disease.  See, 
e.g., May 2001 C&P examination report (no muscle weakness or 
wasting).  As for evidence of some weight fluctuation, the 
Board has addressed that issue above.  The weight of the 
evidence does not demonstrate a pattern of weight gain that 
has been deemed a manifestation of Grave's disease 
(hypothyroidism, Diagnostic Code 7903), although it does show 
some fluctuation in weight and ongoing attempt to diet to 
lose weight, in conjunction with other manifestations that 
would warrant a higher rating.  

Based on the foregoing, the Board concludes that a 30 percent 
rating, but no higher, is warranted under Diagnostic Code 
7903 (2006).  Revision of endocrine system disability 
criteria became effective June 6, 1996.  See 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996).  Where, as here, a law or 
regulation is amended while a claim is pending, the Board 
determines whether application of the revised criteria would 
result in impermissible retroactivity, and ensures that such 
application does not extinguish rights or benefits the 
claimant had pre-revision.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  If the revised criteria are more favorable, then the 
implementation of such criteria cannot be earlier than the 
effective date of revision as a matter of law.  38 U.S.C.A. § 
5110(g).  Therefore, the 30 percent rating is assigned 
effective June 6, 1996.    

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   


Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, VA failed to provide notice compliant with the 
above requirements before issuing the rating decision from 
which this appeal arose.  However, any substantive notice 
defect was appropriately cured during the appeal period such 
that the Board finds no material prejudice to the veteran, 
including prejudice associated with timing of the notice.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

In letters dated in January 2003, February 2004, and in 
January 2007, VA informed the veteran of what the evidence 
must show in an earlier effective date claim and of rating 
criteria applicable to an evaluation of his Grave's disease.  
On the former, there is no contention that the veteran 
himself filed any earlier effective date claim before he 
filed his April 1999 claim, and thus, evidence material to 
the effective date issue is clinical evidence of treatment 
for Grave's disease after 1970.  Also, such clinical evidence 
might have bearing on the increased rating claim.  The 
veteran was told that VA would assist him in securing such 
evidence if he identified the sources of such evidence.  As 
stated earlier, the veteran indicated he had only VA medical 
care, and VA responded appropriately and consistent with the 
duty to assist, to secure such evidence.  The February 2004 
and January 2007 letters discussed in more detail the 
veteran's and VA's respective claim development 
responsibilities.  The February 2004 letter advised the 
veteran that a higher rating for Grave's disease requires 
evidence of worsened disability, and that, notwithstanding 
the duty to assist, he ultimately is responsible for ensuring 
that his claim is substantiated with evidence not in federal 
custody.  The Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) discussed explicitly the 
diagnostic code requirements governing Grave's disease and 
explained why the evidence does not support a higher rating.  
Those items also discussed why an effective date even earlier 
than those assigned during the appeal is not warranted.  The 
January 2007 letter addressed both issues on appeal and 
advised the veteran that he may submit any evidence he has if 
he believes it is pertinent to his appeal.  That letter also 
explained that, in this instant case, evidence of any prior 
claim for an earlier effective date, is material.  Even after 
the last SSOC was issued in March 2007, the veteran responded 
indicating that he has no additional evidence to submit and 
asked that the Board review his appeal as soon as 
practicable.  The representative's May 2007 argument does not 
indicate that there exists other evidence pertinent to the 
claim; nor does it allege a specific notice defect. 

As for notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), the failure to provide such 
notice is not grounds for prejudicial error.  The veteran has 
been informed of effective date criteria and specific 
Diagnostic Code criteria governing this appeal.  With the 
Board's grant of a 30 percent rating for Grave's disease, the 
RO has an opportunity to discuss the specific bases for any 
effective date assigned for that rating in the course of 
implementing the Board's decision.  Also, as explained, under 
the circumstances of this case, the assignment of an 
effective date of June 6, 1996, for that rating is 
constrained by law.        
     
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, C&P examination findings, and the veteran's lay 
statements and hearing testimony.  Actions directed by the 
Board on remand have been completed.  Where the veteran 
identified sources of relevant evidence, VA responded 
appropriately and consistent with the duty to assist.  The 
records custodians at both VA facilities at Long Beach and 
Loma Linda have replied that they do not have any earlier 
treatment records.  See 38 C.F.R. § 3.159(c)(2).  Further, 
despite appropriate notice during appeal, the veteran has not 
identified sources of additional, pertinent evidence missing 
from the record.  Based on the foregoing, the Board concludes 
that VA's duty to assist was met.  It is not precluded from 
deciding this case based on the record.    


ORDER

An effective date earlier than September 14, 1982, for the 
assignment of a 10 percent rating for Grave's disease, is 
denied.

An increased disability rating of 30 percent, but no higher, 
for Grave's disease, is granted, effective June 6, 1996.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


